Exhibit 10.7

AMERIPRISE FINANCIAL SUPPLEMENTAL RETIREMENT PLAN

Restated as Amended Through January 1, 2007


I.              HISTORY AND EFFECTIVE DATES OF THE PLAN


A.                                    HISTORY AND PURPOSE

The Ameriprise Financial Supplemental Retirement Plan (the “Plan”) was adopted
by Ameriprise Financial, Inc. effective October 1, 2005.  The Plan is hereby
amended and restated in its entirety effective January 1, 2007.  The Plan is
intended to supplement retirement benefits provided under the Ameriprise
Financial Retirement Plan, the Ameriprise Financial 401(k) Plan (for pay periods
ending prior to December 31, 2006), and any other retirement and savings plans
sponsored by the Company, for a select group of management or highly compensated
individuals.  The Plan is intended to be and shall be construed and operated as
a “top-hat plan” under Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and Section
2520.104-23 of the United States Department of Labor Regulations.


B.                                    EFFECTIVE DATE

This Ameriprise Financial Supplemental Retirement Plan became effective October
1, 2005.

Effective as of the close of business on September 30, 2005, the American
Express Company effectuated the distribution of all of the outstanding
securities of Ameriprise Financial, Inc. to the shareholders of the American
Express Company in a tax-free spin-off under the Code (the “Spin-Off”).  On that
date, the Company ceased to be a participating employer in the American Express
Company’s tax-qualified retirement plans and the components of such plans
covering Company participants were transferred to new plans established by the
Company in a transaction that complied with Section 414(l) of the Code.  In
connection with this transaction, the component of the American Express Company
Supplemental Retirement Plan (the “AXP Plan”) covering Company participants was
similarly transferred to the Company.  Effective as of the close of business on
September 30, 2005, the Company and its subsidiaries ceased to be participating
companies, and employees and retirees of the Company and its subsidiaries ceased
to be participants, in the AXP Plan.

The Plan is hereby amended to discontinue contributions to Participants in
excess of the limits under the 401(k) Plan for pay periods ending on or after
January 1, 2007, and to reflect certain other design changes.


--------------------------------------------------------------------------------



C.                                    TRANSITION RULES


(1)                                 OPENING ACCOUNT BALANCES AND PARTICIPATION. 
UNLESS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE ACCOUNT BALANCE AS OF THE CLOSE
OF BUSINESS ON SEPTEMBER 30, 2005 OF ANY INDIVIDUAL WHO HAD ACCUMULATED BENEFITS
UNDER THE AXP PLAN, THE RESPONSIBILITY FOR WHICH WAS TRANSFERRED TO THE COMPANY
PURSUANT TO THE EMPLOYEE BENEFITS AGREEMENT BY AND BETWEEN THE AMERICAN EXPRESS
COMPANY AND THE COMPANY (THE “EBA”), SHALL BE THE ACCOUNT BALANCE SUCH
PARTICIPANT HAD IN THE AXP PLAN IMMEDIATELY BEFORE THE SPIN-OFF.  FOR PURPOSES
OF THIS TRANSITION RULE ONLY, “PARTICIPANT” SHALL INCLUDE INDIVIDUALS WITH
ACCRUED BENEFITS UNDER THE AXP PLAN, THE RESPONSIBILITY FOR WHICH WAS
TRANSFERRED TO THE COMPANY UNDER THE EBA.  A PARTICIPANT WHO BECAME AN EMPLOYEE
OF THE COMPANY AND PARTICIPANT UNDER THE PLAN SHALL ACCRUE BENEFITS AND RECEIVE
DISTRIBUTIONS OF SUCH BENEFITS, INCLUDING BENEFITS ACCRUED UNDER THE AXP PLAN,
AS SET FORTH BELOW IN THE PLAN.  A PARTICIPANT WHO HAD ACCRUED BENEFITS UNDER
THE AXP PLAN, BUT DID NOT BECOME AN EMPLOYEE OF THE COMPANY ACCRUING ADDITIONAL
BENEFITS UNDER THE PLAN, SHALL HAVE BENEFITS SOLELY AS SET FORTH IN, AND SHALL
RECEIVE PAYMENTS FROM THE COMPANY SOLELY IN ACCORDANCE WITH, THE TERMS OF THE
AXP PLAN AS IN EFFECT ON SEPTEMBER 30, 2005.


(2)                                 PLAN ELECTIONS AND DESIGNATIONS. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY AND IN ACCORDANCE WITH THE
REQUIREMENTS OF THE EBA, ALL BENEFICIARY DESIGNATIONS, DEFERRAL ELECTION FORMS,
INVESTMENT ELECTIONS, PAYMENT FORM ELECTIONS, AND QUALIFIED DOMESTIC RELATIONS
ORDERS CREATING RIGHTS FOR ALTERNATE PAYEES IN EFFECT UNDER THE AXP PLAN AS OF
SEPTEMBER 30, 2005 SHALL BE DEEMED TO BE EFFECTIVE WITH RESPECT TO THE PLAN. 
FOR PURPOSES OF THIS SECTION, INVESTMENT ELECTIONS RELATING TO THE AMERICAN
EXPRESS COMPANY STOCK FUND UNDER THE AXP PLAN SHALL BE DEEMED TO APPLY TO THE
COMPANY STOCK FUND UNDER THE PLAN.


(3)                                 CALCULATION OF LIMITATIONS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, FOR PURPOSES OF CALCULATING THE SECTION 415
LIMITATIONS AND THE SECTION 401(A)(17) LIMITATION, COMPENSATION AND BENEFITS
ACCRUED UNDER THE AXP PLAN (AND THE UNDERLYING AXP QUALIFIED RETIREMENT PLANS)
AND/OR WHILE A PARTICIPANT WAS EMPLOYED BY THE AMERICAN EXPRESS COMPANY OR ITS
AFFILIATES DURING 2005 SHALL BE TAKEN INTO CONSIDERATION UNDER THE PLAN FOR THE
2005 PLAN YEAR.


II.            DEFINITIONS

As used in the Plan, the following terms have the meanings indicated below:


A.                                    “ADMINISTRATOR” MEANS THE COMPENSATION AND
BENEFITS COMMITTEE, INCLUDING ANY INDIVIDUAL(S) TO WHOM THE COMPENSATION AND
BENEFITS COMMITTEE DELEGATES AUTHORITY UNDER THE PLAN, OR SUCH OTHER COMMITTEE
OR INDIVIDUAL(S) AUTHORIZED TO ACT AS THE ADMINISTRATOR BY THE COMPENSATION AND
BENEFITS COMMITTEE.


B.                                    “AFFILIATE” MEANS ANY CORPORATION OR OTHER
TRADE OR BUSINESS UNDER COMMON CONTROL WITH THE COMPANY, AS FURTHER DEFINED IN
THE COMPANY’S QUALIFIED RETIREMENT PLANS.

2


--------------------------------------------------------------------------------



C.                                    “BENEFICIARY” MEANS THE INDIVIDUAL OR
ENTITY DESIGNATED BY THE PARTICIPANT IN ACCORDANCE WITH PROCEDURES ESTABLISHED
BY THE ADMINISTRATOR TO RECEIVE BENEFITS UNDER THE PLAN IN THE EVENT OF THE
PARTICIPANT’S DEATH.


D.                                    “CHANGE IN CONTROL” HAS THE MEANING GIVEN
SUCH TERM IN THE AMERIPRISE FINANCIAL 2005 INCENTIVE COMPENSATION PLAN, AS
AMENDED.


E.                                      “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, TOGETHER WITH OFFICIAL INTERPRETATIONS, GUIDANCE, OR
REGULATIONS ISSUED THEREUNDER.


F.                                      “COMPANY” MEANS AMERIPRISE FINANCIAL,
INC. AND ANY OF ITS SUBSIDIARIES AND AFFILIATES WHICH HAVE BECOME PARTICIPATING
EMPLOYERS IN A QUALIFIED RETIREMENT PLAN.


G.                                    “COMPENSATION” MEANS, WITH RESPECT TO
EXCESS BENEFITS CALCULATED WITH REFERENCE TO A PARTICULAR QUALIFIED RETIREMENT
PLAN, “COMPENSATION” AS DEFINED IN THE APPLICABLE QUALIFIED RETIREMENT PLAN, AS
THE CONTEXT IMPLIES, PROVIDED THAT THE COMPENSATION AND BENEFITS COMMITTEE MAY,
IN ITS DISCRETION, DESIGNATE ADDITIONAL OR DIFFERENT ITEMS, SUCH AS THE VALUE OF
CERTAIN EQUITY AWARDS, AS COMPENSATION FOR PURPOSES OF ONE OR MORE OF THE
BENEFITS PROVIDED UNDER THE PLAN.


H.                                    “COMPENSATION AND BENEFITS COMMITTEE”
MEANS THE COMPENSATION AND BENEFITS COMMITTEE OF AMERIPRISE FINANCIAL, INC.’S
BOARD OF DIRECTORS, OR SUCH SUCCESSOR COMMITTEE AS MAY BE DESIGNATED BY
AMERIPRISE FINANCIAL, INC.’S BOARD OF DIRECTORS.


I.                                         “DEFERRAL PLAN” MEANS THE AMERIPRISE
FINANCIAL DEFERRED COMPENSATION PLAN, OR ANY SIMILAR OR SUCCESSOR NON-QUALIFIED
PLAN FOR THE DEFERRAL OF COMPENSATION IN ACCORDANCE WITH SECTION 409A.


J.                                      “DEFINED TERMINATION” HAS THE MEANING
GIVEN SUCH TERM IN THE SENIOR EXECUTIVE SEVERANCE PLAN.


K.                                    “EMPLOYEE” MEANS AN ELECTED OR APPOINTED
OFFICER OF THE COMPANY OR ANY OTHER INDIVIDUAL THE ADMINISTRATOR IDENTIFIES AS
AN EMPLOYEE OF THE COMPANY, AND WHOSE COMPENSATION IS REPORTED ON A FORM W-2,
REGARDLESS OF WHETHER THE USE OF SUCH FORM IS SUBSEQUENTLY DETERMINED TO BE
ERRONEOUS.


L.                                     “INSIDERS” MEANS SUCH PARTICIPANTS WHO
ARE OR MAY BE REQUIRED TO FILE REPORTS UNDER SECTION 16(A) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, WITH RESPECT TO EQUITY SECURITIES OF
AMERIPRISE FINANCIAL, INC.


M.                                  “401(K) PLAN” MEANS THE AMERIPRISE FINANCIAL
401(K) PLAN, AS AMENDED.


N.                                    “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE
WHO ACCRUES BENEFITS UNDER THE PLAN.


O.                                   “PLAN YEAR” MEANS THE CALENDAR YEAR WITH
REFERENCE TO WHICH BENEFITS ARE DETERMINED UNDER THE PLAN.

3


--------------------------------------------------------------------------------



P.                                     “QUALIFIED RETIREMENT PLAN” MEANS THE
RETIREMENT PLAN AND THE 401(K) PLAN, AS THE CONTEXT MAY IMPLY.


Q.                                   “RETIREMENT PLAN” MEANS THE AMERIPRISE
FINANCIAL RETIREMENT PLAN, AS AMENDED.


R.                                    “SECTION 401(A)(17) LIMITATION” REFERS TO
THE LIMITATION ON THE DOLLAR AMOUNT OF COMPENSATION WHICH MAY BE TAKEN INTO
ACCOUNT UNDER THE QUALIFIED RETIREMENT PLANS UNDER SECTION 401(A)(17) OF THE
CODE.


S.                                     “SECTION 409A” MEANS SECTION 409A OF THE
CODE, AS AMENDED, TOGETHER WITH OFFICIAL INTERPRETATIONS, GUIDANCE, OR
REGULATIONS ISSUED THEREUNDER.


T.                                     “SECTION 415 LIMITATIONS” REFER TO THE
LIMITATIONS ON BENEFITS FOR DEFINED BENEFIT PENSION PLANS AND DEFINED
CONTRIBUTION PLANS WHICH ARE IMPOSED BY SECTION 415 OF THE CODE.


U.                                     “SENIOR EXECUTIVE SEVERANCE PLAN” MEANS
THE AMERIPRISE FINANCIAL SENIOR EXECUTIVE SEVERANCE PLAN, AS AMENDED.


III.           ADMINISTRATION


A.                                    THE PLAN SHALL BE ADMINISTERED BY THE
ADMINISTRATOR.  THE ADMINISTRATOR SHALL HAVE FULL POWER, AUTHORITY AND
DISCRETION TO INTERPRET, CONSTRUE AND ADMINISTER THE PLAN, AND SUCH
INTERPRETATION AND CONSTRUCTION THEREOF AND ACTIONS TAKEN THEREUNDER SHALL BE
BINDING ON ALL PERSONS FOR THE PURPOSES SO STATED BY THE ADMINISTRATOR.


B.                                    THE ADMINISTRATOR MAY CORRECT ANY DEFECT,
SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN IN THE MANNER AND
TO THE EXTENT THE ADMINISTRATOR DEEMS NECESSARY OR DESIRABLE.  ANY DECISION OF
THE ADMINISTRATOR IN THE ADMINISTRATION OF THE PLAN SHALL BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PARTICIPANTS AND BENEFICIARIES.


IV.           ELIGIBILITY TO PARTICIPATE IN THE PLAN


A.                                    PARTICIPATION IN THE PLAN SHALL BE LIMITED
TO EMPLOYEES WHO MEET THE REQUIREMENTS OF SECTION IV(B)(1) AND (2) BELOW, AND
SHALL AUTOMATICALLY OCCUR FOR SUCH EMPLOYEES, PROVIDED THAT THE ADMINISTRATOR
MAY DESIGNATE, ON A CASE-BY-CASE BASIS, EMPLOYEES OR CATEGORIES OF EMPLOYEES WHO
SHALL NOT BE ELIGIBLE TO PARTICIPATE IN ALL OR ANY PORTION OF THE PLAN.


B.                                    TO BECOME A PARTICIPANT IN THE PLAN, AN
EMPLOYEE MUST:


(1)                                 BE A PARTICIPANT UNDER A QUALIFIED
RETIREMENT PLAN MAINTAINED BY THE COMPANY.  PARTICIPATION BY AN EMPLOYEE IN A
QUALIFIED RETIREMENT PLAN SHALL BE DETERMINED PURSUANT TO AND IN ACCORDANCE WITH
THE ELIGIBILITY CRITERIA APPLICABLE UNDER SUCH QUALIFIED RETIREMENT PLAN; AND


(2)                                 FOR THE RELEVANT PLAN YEAR:

4


--------------------------------------------------------------------------------


(A)                                  BE CREDITED WITH COMPENSATION EARNED FROM
THE COMPANY IN AN AMOUNT IN EXCESS OF THE APPLICABLE CODE SECTION 401(A)(17)
LIMITATION OR ACCRUE BENEFITS UNDER A QUALIFIED RETIREMENT PLAN IN EXCESS OF THE
SECTION 415 LIMITATION; OR

(B)                                  HAVE DEFERRED COMPENSATION UNDER A DEFERRAL
PLAN AND BE CLASSIFIED AS A LEVEL “GRADE BAND 50” PERSONNEL OR GREATER (AS SUCH
CLASSIFICATION IS DEFINED BY THE COMPENSATION AND BENEFITS COMMITTEE FROM
TIME-TO-TIME); PROVIDED, HOWEVER, THAT THE COMPENSATION AND BENEFITS COMMITTEE
MAY, IN ITS SOLE DISCRETION, SET A DIFFERENT REQUIRED PAY LEVEL OR GRADE FOR
PARTICIPATION IN THE PLAN.


V.            BENEFITS UNDER THE PLAN


A.                                    BENEFITS UNDER THE RETIREMENT PLAN

For purposes of this Section V(A), capitalized terms not otherwise defined
herein shall have the same meaning set forth in the Retirement Plan.


(1)                                 BENEFITS IN EXCESS OF LIMITS UNDER THE
RETIREMENT PLAN

(A)                                  IF A PARTICIPANT IS A PARTICIPANT UNDER THE
RETIREMENT PLAN, OTHER THAN A TERMINATED PARTICIPANT, THE COMPANY SHALL
ESTABLISH A BOOK RESERVE ACCOUNT TO BE DETERMINED AS FOLLOWS:

(I)                                    INITIAL BOOK RESERVE ACCOUNT BALANCE.  A
PARTICIPANT’S INITIAL BOOK RESERVE ACCOUNT BALANCE SHALL BE ZERO UNLESS THE
PARTICIPANT WAS A PARTICIPANT IN THE AXP PLAN.  A PARTICIPANT WHO WAS A
PARTICIPANT IN THE AXP PLAN SHALL HAVE AN INITIAL BOOK RESERVE ACCOUNT BALANCE
EQUAL TO HIS OR HER BOOK RESERVE ACCOUNT BALANCE IN THE AXP PLAN ON SEPTEMBER
30, 2005.

(II)                                CONTRIBUTION CREDITS.  THERE SHALL BE
CREDITED TO A PARTICIPANT’S BOOK RESERVE ACCOUNT, IN ACCORDANCE WITH SECTION
V(D), AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF:  (X) THE CONTRIBUTION CREDITS
THAT WOULD HAVE BEEN CREDITED TO A PARTICIPANT’S DEFINED BENEFIT ACCOUNT BALANCE
UNDER THE RETIREMENT PLAN FOR THE PLAN YEAR IF THE PLAN’S DEFINITION OF
COMPENSATION WAS USED,  THE SECTION 401(A)(17) LIMITATION WAS IGNORED, AND THE
PARTICIPANT HAD NOT ELECTED OR BEEN REQUIRED TO DEFER THE RECEIPT OF ANY
COMPENSATION THROUGH NON-QUALIFIED DEFERRALS PURSUANT TO A DEFERRAL PLAN, OVER
(Y) THE ACTUAL CONTRIBUTION CREDITS CREDITED TO THE PARTICIPANT’S DEFINED
BENEFIT ACCOUNT BALANCE UNDER THE RETIREMENT PLAN FOR THE PLAN YEAR.  IN THE
EVENT A PARTICIPANT TERMINATES FROM SERVICE AS A RESULT OF A DISABILITY, AS
DETERMINED UNDER THE RETIREMENT PLAN, THIS SECTION V(A)(1)(II) WILL APPLY AS IF
THE SECTION 401(A)(17)

5


--------------------------------------------------------------------------------


LIMITATION AND SECTION 415 LIMITATIONS APPLIED TO THE DEEMED COMPENSATION
CONSIDERED BY THE RETIREMENT PLAN.

(B)                                  CERTAIN PARTICIPANTS, AS DETERMINED BY THE
COMPANY IN ITS SOLE DISCRETION, MAY BE DEEMED TO HAVE RENDERED FIVE (5)
ADDITIONAL YEARS OF SERVICE UNDER THE PLAN.  FOR EACH SUCH PARTICIPANT, SUBJECT
TO SUCH TERMS AND CONDITIONS AS THE COMPANY MAY IMPOSE UPON SUCH BENEFITS BY
SPECIAL AGREEMENT WITH SUCH PARTICIPANT (IN THE EVENT OF A CONFLICT WITH THIS
PARAGRAPH, SUCH SPECIAL AGREEMENT SHALL CONTROL), AN ADDITIONAL AMOUNT SHALL BE
CREDITED TO THE PARTICIPANT’S BOOK RESERVE ACCOUNT EQUAL TO THE EXCESS, IF ANY
OF:  (X) THE TOTAL CUMULATIVE CONTRIBUTION CREDITS THAT WOULD HAVE BEEN CREDITED
TO THE PARTICIPANT’S BOOK RESERVE ACCOUNT UNDER SECTION V(A)(1)(A) HAD THE
PARTICIPANT RENDERED SUCH ADDITIONAL YEARS OF SERVICE UNDER THE RETIREMENT PLAN,
OVER (Y) THE ACTUAL TOTAL CUMULATIVE CONTRIBUTION CREDITS CREDITED TO THE
PARTICIPANT’S BOOK RESERVE ACCOUNT UNDER SECTION V(A)(1)(A) AS OF THE DATE THE
EMPLOYEE IS ELIGIBLE FOR SUCH BENEFITS UNDER THE PLAN.  SUBJECT TO THE TERMS OF
THE SPECIAL AGREEMENT WITH EACH SUCH PARTICIPANT, SUCH AMOUNTS SHALL BE
CALCULATED AND CREDITED IN ACCORDANCE WITH SECTION V(D) UNDER PROCEDURES TO BE
DETERMINED FROM TIME TO TIME BY THE ADMINISTRATOR AND CONSISTENTLY APPLIED TO
SIMILARLY SITUATED EMPLOYEES.  UNLESS OTHERWISE DETERMINED BY THE ADMINISTRATOR
OR AGREED IN A SPECIAL AGREEMENT WITH THE PARTICIPANT, AMOUNTS CREDITED UNDER
THIS SECTION V(A)(1)(B) SHALL BE SUBJECT TO FIVE (5) YEAR VESTING, AND SUCH
AMOUNTS SHALL BE FORFEITED BY THE PARTICIPANT IF THE PARTICIPANT’S SERVICE WITH
THE COMPANY TERMINATES FOR ANY REASON OTHER THAN DEATH OR DISABILITY (AS DEFINED
IN THE RETIREMENT PLAN) BEFORE FIVE (5) YEARS OF ACTUAL SERVICE HAVE BEEN
RENDERED TO THE COMPANY BY SUCH PARTICIPANT.

(C)                                  THE FORMULA OF THE BENEFITS FOR A PLAN YEAR
UNDER THIS SECTION V(A)(1) SHALL BE DETERMINED BY THE ADMINISTRATOR AND APPLIED
IN A UNIFORM MANNER FOR ALL SIMILARLY SITUATED EMPLOYEES.


(2)                                 BENEFITS RESTRICTED TO VESTED PORTION

The benefits credited under this Section V(A) at the time of distribution to a
Participant shall be restricted to a Participant’s vested portion.  Unless
otherwise expressly provided in the Plan, a Participant’s vested portion shall
be determined under the vesting provisions of the Retirement Plan.  Any
non-vested portion of amounts credited to a Participant hereunder shall be
forfeited.


(3)                                 ADDITIONAL ACCOUNTS

The Administrator may, in its sole and exclusive discretion, establish
additional book reserve accounts from time to time.  The procedures to reflect
and credit increases, decreases, interest, dividends, and other income, gains
and losses shall be determined by the Administrator in its sole and exclusive
discretion.

6


--------------------------------------------------------------------------------



B.                                    BENEFITS IN EXCESS OF LIMITS UNDER THE
401(K) PLAN

For purposes of this Section V(B), capitalized terms not otherwise defined
herein shall have the same meaning set forth in the 401(k) Plan.

If a Participant is a participant in the 401(k) Plan for a Plan Year ending on
or before December 31, 2006, the Company shall establish book reserve accounts
under the Plan on behalf of such Participant.  A Participant’s initial book
reserve account balance shall be zero unless the Participant was a participant
in the AXP Plan.  A Participant who was a participant in the AXP Plan shall have
an initial balance in each book reserve account equal to such Participant’s book
reserve account balance in the equivalent account under the AXP Plan on
September 30, 2005.  The following amounts shall be credited to the
Participant’s book reserve accounts as described in Section (V)(D):


(1)                                 COMPANY STOCK CONTRIBUTION ALLOCATION.  FOR
PAY PERIODS ENDING ON OR BEFORE DECEMBER 31, 2006, AN AMOUNT SHALL BE CREDITED
TO THE PARTICIPANT’S BOOK RESERVE ACCOUNT FOR EACH PLAN YEAR EQUAL TO:  (A)
ONE-PERCENT (1%), OR SUCH OTHER AMOUNT AS MAY BE SET BY THE COMPENSATION AND
BENEFITS COMMITTEE FOR SOME OR ALL PARTICIPANTS, OF THE SUM OF:  (I) THE
PARTICIPANT’S COMPENSATION, CALCULATED WITHOUT THE SECTION 401(A)(17) LIMITATION
OR SECTION 415 LIMITATIONS, PLUS (II) THAT PORTION OF A PARTICIPANT’S
COMPENSATION DEFERRED DURING SUCH PLAN YEAR PURSUANT TO A DEFERRAL PLAN, MINUS
(B) THE AMOUNT ACTUALLY ALLOCATED AS A COMPANY STOCK CONTRIBUTION TO THE ACCOUNT
OF THE PARTICIPANT UNDER THE 401(K) PLAN.


(2)                                 COMPANY PROFIT-SHARING CONTRIBUTION
ALLOCATION.  FOR PAY PERIODS ENDING ON OR BEFORE DECEMBER 31, 2006, AN AMOUNT
SHALL BE CREDITED TO THE PARTICIPANT’S BOOK RESERVE ACCOUNT FOR EACH PLAN YEAR
EQUAL TO:  (A) THE COMPANY PROFIT-SHARING CONTRIBUTION PERCENTAGE UTILIZED FOR
PURPOSES OF THE 401(K) PLAN FOR THAT PLAN YEAR FOR SUCH PARTICIPANT TIMES THE
SUM OF:  (I) THE PARTICIPANT’S COMPENSATION, CALCULATED WITHOUT THE SECTION
401(A)(17) LIMITATION OR SECTION 415 LIMITATIONS, PLUS (II) THAT PORTION OF A
PARTICIPANT’S COMPENSATION DEFERRED DURING SUCH PLAN YEAR PURSUANT TO A DEFERRAL
PLAN, MINUS (B) THE AMOUNT ACTUALLY ALLOCATED AS A COMPANY PROFIT-SHARING
CONTRIBUTION TO THE ACCOUNT OF THE PARTICIPANT UNDER THE 401(K) PLAN.  UNLESS
OTHERWISE EXPRESSLY PROVIDED IN THE PLAN, BENEFITS CREDITED UNDER THIS SECTION
V(B)(2) AT THE TIME OF DISTRIBUTION SHALL BE RESTRICTED TO A PARTICIPANT’S
VESTED PORTION AS DETERMINED UNDER THE APPLICABLE PROVISIONS OF THE 401(K)
PLAN.  ANY NON-VESTED PORTION OF SUCH DEFERRED COMPENSATION TO BE PAID SHALL BE
FORFEITED.


(3)                                 COMPANY MATCHING CONTRIBUTION ALLOCATION. 
FOR PAY PERIODS ENDING ON OR BEFORE DECEMBER 31, 2006, A COMPANY MATCHING
CONTRIBUTION, WHETHER OR NOT THE PARTICIPANT ACTUALLY ELECTS TO DEFER
COMPENSATION UNDER THE 401(K) PLAN, FOR EACH PLAN YEAR EQUAL TO THREE PERCENT
(3%), OR SUCH OTHER AMOUNT AS MAY BE SET BY THE COMPENSATION AND BENEFITS
COMMITTEE FOR SOME OR ALL PARTICIPANTS, OF:  (A) THAT PORTION OF THE
PARTICIPANT’S COMPENSATION WHICH WAS DEFERRED DURING THE PLAN YEAR PURSUANT TO A
DEFERRAL PLAN, PLUS (B) THAT PORTION OF THE PARTICIPANT’S COMPENSATION (NOT
INCLUDING THE AMOUNTS DEFERRED AS DESCRIBED IN CLAUSE (A)

7


--------------------------------------------------------------------------------



ABOVE) IN EXCESS OF THE SECTION 401(A)(17) LIMITATION, SHALL BE CONTRIBUTED AND
ALLOCATED TO THE ACCOUNT OF A PARTICIPANT BY THE COMPANY AS A MATCHING
CONTRIBUTION ON BEHALF OF SUCH PARTICIPANT; PROVIDED, HOWEVER, FOR PURPOSES OF
THIS COMPANY MATCHING CONTRIBUTION, COMPENSATION SHALL NOT BE SUBJECT TO THE
SECTION 401(A)(17) LIMITATION.


THE ADMINISTRATOR MAY, IN ITS DISCRETION, ESTABLISH ADDITIONAL BOOK RESERVE
ACCOUNTS FROM TIME TO TIME.  THE PROCEDURES TO REFLECT AND CREDIT INCREASES,
DECREASES, INTEREST, DIVIDENDS, AND OTHER INCOME, GAINS AND LOSSES SHALL BE
DETERMINED BY THE ADMINISTRATOR IN ITS SOLE AND EXCLUSIVE DISCRETION.


C.                                    BENEFITS UPON A CHANGE IN CONTROL

If a Participant who is eligible to receive benefits under the Senior Executive
Severance Plan experiences a Defined Termination, then the Participant shall be
entitled to an additional benefit under this Plan in an amount equal to the
contributions that would have been made by the Company on behalf of the
Participant under the Qualified Retirement Plan, the Retirement Plan or this
Plan (and other similar plans of the Company), during a period equal to the
number of weeks of severance pay to which the Participant is entitled under the
Senior Executive Severance Plan, as in effect immediately prior to the Change in
Control, assuming compensation per week during such period of an amount equal to
the Participant’s weekly severance benefit under the Senior Executive Severance
Plan (for avoidance of doubt, without consideration of any offsets which may be
provided in such plan against severance benefits, such as termination pay,
office closing amounts, and the like).  The full amount of such benefit shall be
credited to the Participant’s book reserve accounts, as described in Section
(V)(D), effective as of the date of the Defined Termination.


D.                                    CREDITING OF ACCOUNTS


(1)                                 AMOUNTS DESCRIBED IN THIS SECTION V SHALL BE
CREDITED TO A BOOK RESERVE ACCOUNT ESTABLISHED FOR A PARTICIPANT AT SUCH TIMES
AND IN SUCH MANNER AS MAY BE DETERMINED BY THE ADMINISTRATOR.  IN MAKING SUCH
CREDITS, THE ADMINISTRATOR SHALL GENERALLY ATTEMPT TO, BUT SHALL NOT BE REQUIRED
TO, CREDIT ACCOUNTS AT A TIME AND IN A MANNER AS SIMILAR AS POSSIBLE TO THE TIME
AND MANNER FOR THE CREDITING OF SIMILAR AMOUNTS UNDER THE QUALIFIED RETIREMENT
PLANS; PROVIDED THAT, UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, AMOUNTS
CREDITED TO AN ACCOUNT WITH RESPECT TO THE APPLICATION OF THE SECTION 415
LIMITATIONS TO THE RETIREMENT PLAN SHALL BE CREDITED UPON THE COMMENCEMENT OF
THE BENEFIT PAYMENT UNDER THE RETIREMENT PLAN, AND MAY, PURSUANT TO RULES
DETERMINED BY THE ADMINISTRATOR, INCLUDE FOR PURPOSES OF SUCH CALCULATION YEARS
OF SERVICE, COMPENSATION, AND OTHER CREDITING INFORMATION ACCRUED UNDER THE AXP
PLAN.  THE ADMINISTRATOR SHALL APPLY SUCH PROCEDURES CONSISTENTLY TO SIMILARLY
SITUATED PARTICIPANTS.


(2)                                 AMOUNTS DESCRIBED IN SECTION V(B)(1) SHALL
BE INITIALLY CREDITED TO A BOOK RESERVE ACCOUNT ESTABLISHED FOR A PARTICIPANT
WHICH SHALL BE DENOMINATED IN UNITS (“UNITS”).  FOR PURPOSES OF THE PLAN, THE
PRICE AND VALUE OF A UNIT SHALL BE

8


--------------------------------------------------------------------------------



DETERMINED BY THE ADMINISTRATOR IN A MANNER DETERMINED BY THE ADMINISTRATOR TO
BE REASONABLY CONSISTENT WITH SIMILAR DETERMINATIONS MADE UNDER THE 401(K) PLAN
COMPANY STOCK FUND (THE “STOCK FUND”).


(3)                                 AMOUNTS DESCRIBED IN SECTIONS V(B)(2),
V(B)(3) AND V(C) SHALL BE CREDITED TO A BOOK RESERVE ACCOUNT ESTABLISHED FOR A
PARTICIPANT WHICH SHALL CONTAIN VARIOUS SUBACCOUNTS SELECTED BY THE
ADMINISTRATOR IN ITS SOLE AND EXCLUSIVE DISCRETION, REPRESENTING THE VARIOUS
INVESTMENT FUNDS AVAILABLE TO A PARTICIPANT UNDER THE 401(K) PLAN AS PROVIDED
FOR IN THE PLAN; PROVIDED THAT, UNLESS OTHERWISE DETERMINED BY THE
ADMINISTRATOR, NO SUBACCOUNT SHALL BE ESTABLISHED UNDER THE PLAN TO COINCIDE
WITH ANY SELF-DIRECTED BROKERAGE ACCOUNT WHICH MAY BE AVAILABLE UNDER THE 401(K)
PLAN.


E.                                      PAYMENT OF BENEFITS


(1)                                 ANY BENEFITS PAYABLE UNDER THE PLAN SHALL BE
PAID IN CASH FROM THE GENERAL ASSETS OF THE COMPANY IN THE FORM ELECTED BY THE
PARTICIPANT SUBJECT TO THE FOLLOWING:

(A)                                  IN ACCORDANCE WITH RULES AND PROCEDURES
ADOPTED BY THE ADMINISTRATOR IN COMPLIANCE WITH SECTION 409A, EXISTING
PARTICIPANTS, INCLUDING PARTICIPANTS (OTHER THAN THOSE IN PAY STATUS ON DECEMBER
31, 2004) WHO WERE PARTICIPANTS UNDER THE AXP PLAN, MAY MAKE DISTRIBUTION
ELECTIONS AS FOLLOWS:

(I)                                    PARTICIPANTS WHO HAVE NOT PREVIOUSLY MADE
AN INITIAL DISTRIBUTION ELECTION, WHETHER UNDER THE PLAN OR UNDER THE AXP PLAN,
MAY MAKE SUCH AN INITIAL ELECTION ON OR BEFORE THE DATE SET BY THE
ADMINISTRATOR.

(II)                                PARTICIPANTS WHO HAVE PREVIOUSLY MADE AN
INITIAL DISTRIBUTION ELECTION, WHETHER UNDER THE PLAN OR UNDER THE AXP PLAN, BUT
WHO HAVE NOT PREVIOUSLY MODIFIED SUCH ELECTION UNDER PARAGRAPH V(E)(1)(C),
WHETHER UNDER THE PLAN OR UNDER THE AXP PLAN, MAY CHANGE SUCH DISTRIBUTION
ELECTION ON OR BEFORE THE DATE SET BY THE ADMINISTRATOR, TO ELECT ANY PAYMENT
FORM PERMISSIBLE UNDER SECTION V(E)(1)(B) AND SECTION 409A, REGARDLESS OF
WHETHER SUCH DISTRIBUTION ELECTION LENGTHENS OR SHORTENS THE PERIOD OVER WHICH
PAYMENTS FROM THE PLAN SHALL BE MADE.  FOR THE AVOIDANCE OF DOUBT, ANY SUCH
DISTRIBUTION WHICH ACCELERATES PAYMENTS FROM THE PLAN SHALL NOT CAUSE ANY
REDUCTION IN THE AMOUNTS OTHERWISE PAYABLE HEREUNDER.  NOTWITHSTANDING SECTION
V(E)(1)(C), IF MADE ON OR BEFORE THE DATE SET BY THE ADMINISTRATOR IN ACCORDANCE
WITH THIS PARAGRAPH, SUCH SUBSEQUENT ELECTION SHALL BE MADE IN ACCORDANCE WITH
SECTION 409A, BUT, TO THE EXTENT PERMITTED UNDER SECTION 409A TRANSITION
GUIDANCE, NEED NOT COMPLY WITH THE REQUIREMENT REGARDING A MINIMUM ADDITIONAL
DEFERRAL PERIOD OF FIVE (5) YEARS.  IN ADDITION, AN ELECTION MADE ON OR BEFORE
THE DATE

9


--------------------------------------------------------------------------------


SET BY THE ADMINISTRATOR THAT SHORTENS THE PERIOD OVER WHICH PAYMENTS FROM THE
PLAN SHALL BE MADE IS NOT SUBJECT TO THE REQUIREMENT THAT SUCH ELECTION BE MADE
TWELVE (12) MONTHS PRIOR TO ITS EFFECTIVE DATE.  HOWEVER, ANY SUCH SUBSEQUENT
ELECTION MADE UNDER THIS PARAGRAPH SHALL CONSTITUTE A MODIFICATION FOR PURPOSES
OF THE ONE (1) TIME LIMITATION CONTAINED IN SECTION V(E)(1)(C), AND NO
ADDITIONAL MODIFICATION WILL THEREAFTER BE PERMITTED UNDER SECTION V(E)(1)(C)
HEREOF.

(III)                            EMPLOYEES WHO FIRST BECOME PARTICIPANTS AFTER
DECEMBER 31, 2005 MAY MAKE AN INITIAL DISTRIBUTION ELECTION IN ACCORDANCE WITH
RULES AND PROCEDURES ADOPTED BY THE ADMINISTRATOR IN COMPLIANCE WITH SECTION
409A.

(IV)                               PARTICIPANTS WHO HAVE PREVIOUSLY MADE BOTH A
DISTRIBUTION ELECTION AND A MODIFICATION TO SUCH DISTRIBUTION ELECTION, WHETHER
UNDER THE PLAN OR THE AXP PLAN, SHALL BE SUBJECT TO THE RULES OF SECTION
V(E)(1)(C) PROHIBITING ANY FURTHER CHANGES TO THEIR DISTRIBUTION ELECTIONS. 
HOWEVER, ANY SUCH PARTICIPANT WHO WAS NOT IN PAY STATUS UNDER THE AXP PLAN ON
DECEMBER 31, 2004 AND WHO PREVIOUSLY MADE A MODIFICATION TO AN INITIAL
DISTRIBUTION ELECTION WHICH ACCELERATED THE TIME PERIOD FOR PAYMENTS FROM THE
PLAN SHALL NOT HAVE ANY REDUCTION IN THE AMOUNTS OTHERWISE PAYABLE HEREUNDER
(NOTWITHSTANDING SECTION V(E)(1)(B)(II) OF THE AXP PLAN).

(B)                                  A PARTICIPANT MAY ELECT TO RECEIVE BENEFITS
IN A SINGLE LUMP-SUM PAYMENT OR IN ANNUAL INSTALLMENTS PAYABLE OVER A PERIOD OF
FIVE (5), TEN (10) OR FIFTEEN (15) CONSECUTIVE CALENDAR YEARS.  EXCEPT AS
PROVIDED IN SECTION V(E)(1)(C) BELOW, A PARTICIPANT MAY NOT MODIFY SUCH
PARTICIPANT’S INITIAL DISTRIBUTION ELECTION DESCRIBED IN THE PRECEDING
SENTENCE.  SUCH ELECTION SHALL APPLY TO THE PAYMENT OF ALL BENEFITS UNDER THE
PLAN, INCLUDING BENEFITS ACCRUED UNDER THE AXP PLAN (EXCEPT FOR BENEFITS THAT
WERE IN PAY STATUS UNDER THE AXP PLAN ON DECEMBER 31, 2004).

If a Participant fails to make a valid, timely distribution election in
accordance with Section V(E)(1)(a) and the rules and procedures adopted by the
Administrator, such Participant shall be deemed to have made an initial
distribution election to receive benefits in the form of a single lump sum.

Payment of benefits shall be made as follows:  (i) if a Participant has elected
(or is deemed to have elected) a lump sum payment, it shall be made on the first
January 1 or July 1 which is at least six (6) months following the Participant’s
separation from service for any reason from the Company, or as soon thereafter
as administratively feasible (provided, however, that all such payments made in
2006 shall be made on
July 1);

10


--------------------------------------------------------------------------------


and (ii) if a Participant has elected annual installment payments, they shall
begin on July 1 of the calendar year following the Participant’s separation from
service for any reason from the Company, or as soon thereafter as
administratively feasible, and shall continue on each July 1 thereafter for the
period selected by the Participant.  A Participant who has experienced a
separation from service, as defined in Section 409A, and has begun receiving
payments as set forth above, shall continue receiving any remaining payments
according to the terms in effect on the date of such Participant’s separation
from service, even if later re-employed by the Company.

(C)                                  CHANGE IN PAYMENT PROCEDURES.  A
PARTICIPANT WHO HAS NOT PREVIOUSLY MODIFIED AN INITIAL DISTRIBUTION ELECTION,
WHETHER UNDER THE PLAN OR UNDER THE AXP PLAN, MAY MAKE A ONE (1) TIME
MODIFICATION TO SUCH PARTICIPANT’S INITIAL DISTRIBUTION ELECTION TO ELECT A
PAYMENT FORM THAT LENGTHENS THE PERIOD OVER WHICH PAYMENTS FROM THE PLAN SHALL
BE MADE.  TO BE EFFECTIVE, SUCH A MODIFICATION SHALL BE MADE BY FILING A WRITTEN
NOTICE OF MODIFICATION IN SUCH FORM AND MANNER AS THE ADMINISTRATOR MAY
PRESCRIBE; PROVIDED, HOWEVER, THAT THE MODIFICATION MUST COMPLY WITH SECTION
409A, INCLUDING REQUIREMENTS REGARDING:  (I) A MINIMUM ADDITIONAL DEFERRAL
PERIOD OF FIVE (5) YEARS; AND (II) THE ADDITIONAL DEFERRAL ELECTION NOT BEING
EFFECTIVE UNTIL TWELVE (12) MONTHS AFTER IT IS MADE.  A PARTICIPANT MAY NOT
CHANGE THE PAYMENT METHOD AFTER SEPARATION FROM SERVICE.

(D)                                  THE BENEFITS OF A PARTICIPANT UNDER THE
PLAN ARE SUBJECT TO THE TERMS OF ANY SEVERANCE PLAN OF THE COMPANY OR AN
AFFILIATE APPLICABLE TO SUCH PARTICIPANT, WHICH PLANS MAY PROVIDE FOR THE
REDUCTION OF SUCH BENEFITS IN ACCORDANCE WITH THE TERMS THEREOF.


(2)                                 UPON A PARTICIPANT’S DEATH, BENEFITS UNDER
THE PLAN SHALL BE PAYABLE IN CASH TO A PARTICIPANT’S BENEFICIARY DESIGNATED
PURSUANT TO V(E)(3) BELOW.  IF A PARTICIPANT DIES WHILE STILL ACTIVELY EMPLOYED
BY THE COMPANY, SUCH PAYMENT SHALL BE MADE AS A SINGLE LUMP-SUM PAYMENT ON THE
FIRST JANUARY 1 OR JULY 1 WHICH IS AT LEAST SIX (6) MONTHS FOLLOWING THE
PARTICIPANT’S DEATH.  IF A PARTICIPANT ELECTS ANNUAL INSTALLMENT PAYMENTS AND
DIES AFTER SUCH INSTALLMENT PAYMENTS HAVE COMMENCED, ANY REMAINING INSTALLMENT
PAYMENTS SHALL BE MADE TO SUCH PARTICIPANT’S BENEFICIARY DESIGNATED PURSUANT TO
V(E)(3) BELOW AS A SINGLE LUMP-SUM PAYMENT MADE ON THE FIRST JANUARY 1 OR JULY 1
WHICH IS AT LEAST SIX (6) MONTHS FOLLOWING THE PARTICIPANT’S DEATH.


(3)                                 A PARTICIPANT SHALL DESIGNATE SUCH
PARTICIPANT’S BENEFICIARY OR BENEFICIARIES ENTITLED TO RECEIVE BENEFITS UNDER
THE PLAN BY FILING WRITTEN NOTICE OF SUCH DESIGNATION WITH THE ADMINISTRATOR IN
SUCH FORM AS THE ADMINISTRATOR MAY PRESCRIBE.  A PARTICIPANT MAY REVOKE OR
MODIFY SUCH DESIGNATION AT ANY TIME BY A FURTHER WRITTEN DESIGNATION IN SUCH
FORM AS THE ADMINISTRATOR MAY PRESCRIBE.  A PARTICIPANT’S BENEFICIARY
DESIGNATION SHALL BE DEEMED AUTOMATICALLY REVOKED IN THE EVENT OF THE DEATH OF
THE BENEFICIARY OR, IF THE BENEFICIARY IS THE PARTICIPANT’S

11


--------------------------------------------------------------------------------



SPOUSE, IN THE EVENT OF DISSOLUTION OF MARRIAGE.  IF NO DESIGNATION IS IN EFFECT
AT THE TIME BENEFITS PAYABLE UNDER THE PLAN BECOME DUE, THE BENEFICIARY SHALL BE
DEEMED TO BE THE PARTICIPANT’S SURVIVING SPOUSE, IF ANY, AND IF NOT, THE
PARTICIPANT’S ESTATE.


(4)                                 UPON THE REQUEST OF A PARTICIPANT AND BASED
ON A SHOWING OF AN UNFORESEEABLE EMERGENCY AS DEFINED BY SECTION 409A, THE
ADMINISTRATOR MAY, IN ITS SOLE DISCRETION, VARY THE MANNER AND TIME OF MAKING
THE DISTRIBUTIONS PROVIDED IN THIS SECTION V(E) TO THE EXTENT PERMITTED BY
SECTION 409A.


F.                                      SUBACCOUNTS, INVESTMENT PERFORMANCE AND
TRANSFERS


(1)                                 FOR EACH PARTICIPANT, THE BOOK RESERVE
ACCOUNTS ESTABLISHED PURSUANT TO SECTION V(A) SHALL BE INCREASED BY THE IMPUTED
EARNINGS CREDIT (AS SUCH TERM IS DEFINED IN THE RETIREMENT PLAN), NOT LESS
FREQUENTLY THAN ANNUALLY, UNDER PROCEDURES AND AT TIMES DETERMINED BY THE
ADMINISTRATOR AND CONSISTENTLY APPLIED FOR SIMILARLY SITUATED PARTICIPANTS. 
SUCH EARNINGS SHALL BE CREDITED AT THE SAME INTEREST RATE AND COMPUTED IN A
SIMILAR MANNER (TO THE EXTENT ADMINISTRATIVELY FEASIBLE) AS IMPUTED EARNINGS
CREDITS ARE COMPUTED UNDER THE RETIREMENT PLAN FOR EACH PLAN YEAR.


(2)                                 SUBJECT TO SECTION V(F)(4) BELOW, AND TO
SUCH RULES AS MAY BE ADOPTED BY THE ADMINISTRATOR, THE PERFORMANCE OF THE BOOK
RESERVE ACCOUNT ESTABLISHED FOR EACH PARTICIPANT PURSUANT TO SECTION V(E)(2)
SHALL REFLECT THE PERFORMANCE OF THE STOCK FUND.  SUCH BOOK RESERVE ACCOUNT
SHALL REFLECT SUCH INCREASES OR DECREASES IN VALUE FROM TIME TO TIME, WHETHER
FROM DIVIDENDS, GAINS, LOSSES OR OTHERWISE, AS MAY BE EXPERIENCED BY THE STOCK
FUND.  SUBJECT TO SECTION VI HEREOF, AND TO SUCH RULES AS MAY BE ADOPTED BY THE
ADMINISTRATOR, A PARTICIPANT MAY ELECT TO TRANSFER CREDITS TO THE BOOK RESERVE
ACCOUNT ESTABLISHED PURSUANT TO SECTION V(E)(2) TO OR FROM SUCH ACCOUNT TO OR
FROM ONE OR MORE SUBACCOUNTS ESTABLISHED PURSUANT TO SECTION V(E)(3), IN A
MANNER SIMILAR TO THE RULES FOR SUCH TRANSFERS UNDER THE 401(K) PLAN.

Notwithstanding the above, effective immediately upon a Change in Control, to
the extent a book reserve account established on behalf of a Participant
reflects, or by the terms of the Plan should in the future reflect, the
performance of the Stock Fund, it shall thereafter reflect the performance of
the 401(k) Plan Income Fund.


(3)                                 FOR EACH PARTICIPANT, CREDITS TO THE BOOK
RESERVE ACCOUNT ESTABLISHED PURSUANT TO SECTION V(E)(3) SHALL BE MADE TO SUCH
SUBACCOUNTS THEREUNDER AS DIRECTED BY SUCH PARTICIPANT.  IF MORE THAN ONE
SUBACCOUNT IS SELECTED, A PARTICIPANT MUST DESIGNATE, ON A FORM OR OTHER MEDIUM
ACCEPTABLE TO THE ADMINISTRATOR, IN ONE PERCENT (1%) INCREMENTS, THE AMOUNTS TO
BE CREDITED TO EACH SUBACCOUNT.  A PARTICIPANT SHALL BE ALLOWED TO AMEND SUCH
DESIGNATION CONSISTENT WITH THE FREQUENCY OF INVESTMENT CHANGES OFFERED THE
PARTICIPANT UNDER RULES GOVERNING THE 401(K) PLAN FOR A GIVEN PLAN YEAR.

Subject to Section V(F)(4) below, for each Participant, the performance of such
subaccounts shall reflect the performance of the investment fund under the
401(k)

12


--------------------------------------------------------------------------------


Plan that such subaccount represents.  Each such subaccount shall reflect such
increases or decreases in value from time to time, whether from dividends,
gains, losses or otherwise, as that experienced by the related investment fund
under the 401(k) Plan.  Subject to Section VI hereof, credits to such
subaccounts may be transferred to any other subaccount under the Plan on such
terms and at such times as permitted with respect to the related investment
funds under the 401(k) Plan, and to such rules as may be adopted by the
Administrator.  If a Participant fails to affirmatively designate one or more
subaccounts pursuant to this Section V(F)(3), subject to rules established by
the Administrator, such Participant shall be deemed to have selected either a
default account selected by the Administrator or, to the extent feasible, the
subaccount(s) that relate to the Participant’s investment direction under the
401(k) Plan; provided, however, to the extent an Insider has directed 401(k)
Plan amounts to the Stock Fund, such Insider shall be deemed to have selected
the subaccount relating to the 401(k) Plan Income Fund.  Notwithstanding the
foregoing, the Administrator may, in its sole discretion, provide that one or
more investment funds available under the 401(k) Plan, including any
self-directed brokerage account which may be available under the 401(k) Plan,
shall not be available for designation under the Plan.


(4)                                 SUBJECT TO SECTION V(E)(3), THE SUBACCOUNTS
SHALL BE VALUED SUBJECT TO SUCH REASONABLE RULES AND PROCEDURES AS THE
ADMINISTRATOR MAY ADOPT AND APPLY TO ALL PARTICIPANTS SIMILARLY SITUATED WITH AN
EFFORT TO VALUE SUCH SUBACCOUNTS AS IF AMOUNTS DESIGNATED WERE INVESTED IN AT
SIMILAR TIMES AND IN MANNERS, SUBJECT TO ADMINISTRATIVE CONVENIENCE, AS AMOUNTS
ARE INVESTED, AND SUBJECT TO THE SAME MARKET FLUCTUATION FACTORS USED IN VALUING
SUCH INVESTMENTS IN THE 401(K) PLAN.


VI.           SPECIAL RESTRICTIONS


A.                                    THE PROVISIONS OF THIS SECTION VI SHALL
APPLY TO INSIDERS.  SUCH PROVISIONS SHALL APPLY DURING ALL PERIODS THAT INSIDERS
ARE SUBJECT TO REPORTING UNDER SECTION 16(A) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (“EXCHANGE ACT”), INCLUDING ANY PERIOD FOLLOWING CESSATION OF
INSIDER STATUS DURING WHICH SUCH INSIDERS ARE REQUIRED TO REPORT TRANSACTIONS
PURSUANT TO RULE 16A-2(B) (OR ITS SUCCESSOR) UNDER THE EXCHANGE ACT.

At such time as any Insider ceases to be subject to Section 16(a) reporting (and
any period contemplated by Rule 16a-2(b) has expired), this Section VI shall
cease to be applicable to such Participant.


B.                                    THIS SECTION VI SHALL BE AUTOMATICALLY
APPLICABLE TO ANY PERSON WHO, ON AND AFTER THE DATE HEREOF, BECOMES AN INSIDER. 
FOR PURPOSES OF THE FOREGOING, THE EFFECTIVE DATE OF THIS SECTION SHALL BE THE
DATE THE PERSON BECOMES AN INSIDER.


C.                                    NOTWITHSTANDING ANYTHING IN THE PLAN TO
THE CONTRARY, (1) EXCEPT AS SET FORTH BELOW, CREDITS TO THE ACCOUNT OF AN
INSIDER PURSUANT TO SECTION V(D) MAY NOT BE MADE TO ANY SUBACCOUNT THAT REFLECTS
THE PERFORMANCE OF THE STOCK FUND, (2) CREDITS MADE PURSUANT TO SECTION V(D) TO
THE ACCOUNT OF AN INSIDER AT ANY TIME MAY NOT BE TRANSFERRED TO ANY BOOK

13


--------------------------------------------------------------------------------



RESERVE ACCOUNT OR SUBACCOUNT THAT REFLECTS THE PERFORMANCE OF THE STOCK FUND,
AND (3) CREDITS MADE TO AN INSIDER’S BOOK RESERVE ACCOUNT PURSUANT TO SECTION
V(D)(2) AT ANY TIME AND CREDITS TO THE ACCOUNT OF AN INSIDER PURSUANT TO SECTION
V(D) THAT WERE MADE TO A SUBACCOUNT THAT REFLECTS THE PERFORMANCE OF THE STOCK
FUND (WHICH CREDITS COULD ONLY HAVE BEEN MADE WHEN SUCH INDIVIDUAL WAS NOT AN
INSIDER) MAY NOT BE TRANSFERRED, WITHDRAWN, PAID OUT OR OTHERWISE CHANGED, OTHER
THAN (A) PURSUANT TO SECTION V(D)(1) OR (2) (BUT ONLY AT SUCH TIME AS SUCH
PERSON IS NO LONGER AN INSIDER), OR (B) PURSUANT TO THE FORFEITURE PROVISIONS
CONTAINED IN THE LAST SENTENCE OF SECTION V(B)(2).


D.                                    IT IS INTENDED THAT THE CREDITING OF
AMOUNTS TO THE ACCOUNTS OF INSIDERS THAT REPRESENTS THE PERFORMANCE OF THE STOCK
FUND IS INTENDED TO QUALIFY FOR EXEMPTION FROM SECTION 16 UNDER RULE 16B-3(D)
UNDER THE EXCHANGE ACT.  THE ADMINISTRATOR SHALL, WITH RESPECT TO INSIDERS,
ADMINISTER AND INTERPRET ALL PLAN PROVISIONS IN A MANNER CONSISTENT WITH SUCH
EXCLUSION.


VII.         CLAIMS PROCEDURES


A.                                    A PARTICIPANT OR BENEFICIARY WHO BELIEVES
THAT HE OR SHE IS BEING DENIED A BENEFIT TO WHICH HE OR SHE IS ENTITLED UNDER
THE PLAN MAY FILE A WRITTEN REQUEST FOR SUCH BENEFIT WITH THE ADMINISTRATOR,
SETTING FORTH HIS OR HER CLAIM FOR BENEFITS.


B.                                    THE ADMINISTRATOR SHALL REPLY TO ANY CLAIM
FILED UNDER SECTION VII(A) WITHIN NINETY (90) DAYS OF RECEIPT, UNLESS IT
DETERMINES TO EXTEND SUCH REPLY PERIOD FOR AN ADDITIONAL NINETY (90) DAYS FOR
REASONABLE CAUSE.  IF THE CLAIM IS DENIED IN WHOLE OR IN PART, SUCH REPLY SHALL
INCLUDE A WRITTEN EXPLANATION, USING LANGUAGE CALCULATED TO BE UNDERSTOOD BY THE
PARTICIPANT OR BENEFICIARY, SETTING FORTH:


(1)                                 THE SPECIFIC REASON OR REASONS FOR SUCH
DENIAL;


(2)                                 THE SPECIFIC REFERENCE TO RELEVANT
PROVISIONS OF THE PLAN ON WHICH SUCH DENIAL IS BASED;


(3)                                 A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE PARTICIPANT OR BENEFICIARY TO PERFECT HIS OR HER
CLAIM AND AN EXPLANATION WHY SUCH MATERIAL OR SUCH INFORMATION IS NECESSARY;


(4)                                 APPROPRIATE INFORMATION AS TO THE STEPS TO
BE TAKEN IF THE PARTICIPANT OR BENEFICIARY WISHES TO SUBMIT THE CLAIM FOR
REVIEW;


(5)                                 THE TIME LIMITS FOR REQUESTING A REVIEW
UNDER SECTIONS VII(C) AND (D); AND


(6)                                 THE PARTICIPANT’S OR BENEFICIARY’S RIGHT TO
BRING AN ACTION FOR BENEFITS UNDER SECTION 502 OF ERISA.


C.                                    WITHIN SIXTY (60) DAYS AFTER THE RECEIPT
BY THE PARTICIPANT OR BENEFICIARY OF THE WRITTEN EXPLANATION DESCRIBED ABOVE,
THE PARTICIPANT OR BENEFICIARY MAY REQUEST IN WRITING THAT THE ADMINISTRATOR
REVIEW ITS DETERMINATION.  THE PARTICIPANT OR BENEFICIARY, OR HIS OR HER

14


--------------------------------------------------------------------------------



DULY AUTHORIZED REPRESENTATIVE, MAY, BUT NEED NOT, REVIEW THE RELEVANT DOCUMENTS
AND SUBMIT ISSUES AND COMMENT IN WRITING FOR CONSIDERATION BY THE
ADMINISTRATOR.  IF THE PARTICIPANT OR BENEFICIARY DOES NOT REQUEST A REVIEW OF
THE INITIAL DETERMINATION WITHIN SUCH SIXTY (60) DAY PERIOD, THE PARTICIPANT OR
BENEFICIARY SHALL BE BARRED AND ESTOPPED FROM CHALLENGING THE DETERMINATION.


D.                                    AFTER CONSIDERING ALL MATERIALS PRESENTED
BY THE PARTICIPANT OR BENEFICIARY, THE ADMINISTRATOR WILL RENDER A WRITTEN
DECISION, SETTING FORTH THE SPECIFIC REASONS FOR THE DECISION AND CONTAINING
SPECIFIC REFERENCES TO THE RELEVANT PROVISIONS OF THE PLAN ON WHICH THE DECISION
IS BASED.  THE DECISION ON REVIEW SHALL NORMALLY BE MADE WITHIN SIXTY (60) DAYS
AFTER THE ADMINISTRATOR’S RECEIPT OF THE PARTICIPANT’S OR BENEFICIARY’S CLAIM OR
REQUEST.  IF AN EXTENSION OF TIME IS REQUIRED FOR A HEARING OR OTHER SPECIAL
CIRCUMSTANCES, THE PARTICIPANT OR BENEFICIARY SHALL BE NOTIFIED AND THE TIME
LIMIT SHALL BE ONE HUNDRED TWENTY (120) DAYS.  THE DECISION SHALL BE IN WRITING
AND SHALL STATE THE REASONS AND THE RELEVANT PLAN PROVISIONS AND THE
PARTICIPANT’S OR BENEFICIARY’S RIGHT TO BRING AN ACTION FOR BENEFITS UNDER
SECTION 502 OF ERISA.  ALL DECISIONS ON REVIEW SHALL BE FINAL AND SHALL BIND ALL
PARTIES CONCERNED.


E.                                      NO LEGAL OR EQUITABLE ACTION FOR
BENEFITS UNDER THE PLAN MAY BE BROUGHT AFTER THE EARLIEST OF NINETY (90) DAYS
AFTER THE CLAIM DENIAL OR ONE YEAR AFTER THE DATE THE CAUSE OF ACTION ACCRUED. 
FOR THIS PURPOSE, A CAUSE OF ACTION IS CONSIDERED TO HAVE ACCRUED WHEN THE
PERSON BRINGING THE LEGAL ACTION KNEW, OR IN THE EXERCISE OF REASONABLE
DILIGENCE SHOULD HAVE KNOWN, THAT A PLAN PARTY HAS CLEARLY REPUDIATED THE CLAIM
OR LEGAL POSITION WHICH IS THE SUBJECT OF THE ACTION, REGARDLESS OF WHETHER SUCH
PERSON HAS FILED A CLAIM FOR BENEFITS.  THE ADMINISTRATOR’S DECISIONS ARE FINAL.


VIII.        GENERAL PROVISIONS


A.                                    NOTHING IN THE PLAN SHALL CREATE, OR BE
CONSTRUED TO CREATE, A TRUST OF ANY KIND OR FIDUCIARY RELATIONSHIP BETWEEN THE
COMPANY AND THE PARTICIPANT, SUCH PARTICIPANT’S DESIGNATED BENEFICIARY, OR ANY
OTHER PERSON.  ANY FUNDS DEFERRED UNDER THE PROVISIONS OF THE PLAN SHALL BE
CONSTRUED FOR ALL PURPOSES AS A PART OF THE GENERAL FUNDS OF THE COMPANY, AND
ANY RIGHT TO RECEIVE PAYMENTS FROM THE COMPANY UNDER THE PLAN SHALL BE NO
GREATER THAN THE RIGHT OF ANY UNSECURED GENERAL CREDITOR.  THE COMPANY MAY, BUT
NEED NOT, PURCHASE ANY SECURITIES OR INSTRUMENTS AS A MEANS OF HEDGING ITS
OBLIGATIONS TO ANY PARTICIPANT UNDER THE PLAN.


B.                                    THE RIGHT OF ANY PARTICIPANT, OR OTHER
PERSON, TO THE PAYMENT OF DEFERRED COMPENSATION UNDER THE PLAN SHALL NOT BE
ASSIGNED, TRANSFERRED, PLEDGED OR ENCUMBERED EXCEPT BY THE LAWS OF DESCENT AND
DISTRIBUTION.


C.                                    PARTICIPATION IN THE PLAN SHALL NOT BE
CONSTRUED AS CONFERRING UPON THE PARTICIPANT THE RIGHT TO CONTINUE IN THE EMPLOY
OF THE COMPANY AS AN EXECUTIVE OR IN ANY OTHER CAPACITY.  THE COMPANY EXPRESSLY
RESERVES THE RIGHT TO DISMISS ANY EMPLOYEE AT ANY TIME WITHOUT LIABILITY FOR THE
EFFECT SUCH DISMISSAL MIGHT HAVE UPON SUCH EMPLOYEE HEREUNDER.

15


--------------------------------------------------------------------------------



D.                                    ANY DEFERRED COMPENSATION PAYABLE UNDER
THE PLAN SHALL NOT BE DEEMED SALARY OR OTHER COMPENSATION TO THE PARTICIPANT FOR
THE PURPOSE OF COMPUTING THE BENEFITS UNDER ANY PLAN OR ARRANGEMENT (INCLUDING
BUT NOT LIMITED TO ANY “EMPLOYEE BENEFIT PLAN” UNDER ERISA) EXCEPT AS EXPRESSLY
PROVIDED IN SUCH PLAN OR ARRANGEMENT.


E.                                      THE COMPANY MAKES NO REPRESENTATIONS OR
WARRANTIES AND ASSUMES NO RESPONSIBILITY AS TO THE TAX CONSEQUENCES TO ANY
PARTICIPANT WHO ENTERS INTO A DEFERRED COMPENSATION AGREEMENT WITH THE COMPANY
PURSUANT TO THE PLAN.  FURTHER, PAYMENT BY THE COMPANY TO A PARTICIPANT (OR TO A
PARTICIPANT’S BENEFICIARY OR BENEFICIARIES) IN ACCORDANCE WITH THE TERMS OF THE
PLAN, INCLUDING ANY DESIGNATION OF BENEFICIARY ON FILE WITH THE ADMINISTRATOR AT
THE TIME OF SUCH PARTICIPANT’S DEATH, SHALL BE BINDING ON ALL INTERESTED PARTIES
AND PERSONS, INCLUDING SUCH PARTICIPANT’S HEIRS, EXECUTORS, ADMINISTRATORS AND
ASSIGNS, AND SHALL DISCHARGE THE COMPANY, ITS DIRECTORS, OFFICERS AND EMPLOYEES
FROM ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION OF EVERY KIND ARISING OUT
OF OR ON ACCOUNT OF PARTICIPANT’S PARTICIPATION IN THE PLAN, KNOWN OR UNKNOWN,
FOR HIMSELF OR HERSELF, HIS OR HER HEIRS, EXECUTORS, ADMINISTRATORS AND
ASSIGNS.  ANY AGREEMENT EXECUTED PURSUANT TO THE PLAN SHALL BE DEEMED TO INCLUDE
THE ABOVE PROVISION OF THIS SECTION VIII(E).


F.                                      THE BOARD OF DIRECTORS OR ITS DELEGATE
MAY, AT ANY TIME, AMEND OR TERMINATE THE PLAN, PROVIDED THAT THE BOARD MAY NOT
REDUCE OR MODIFY THE AMOUNT OF ANY BENEFIT PAYABLE TO A PARTICIPANT OR ANY
BENEFICIARY RECEIVING BENEFIT PAYMENTS AT THE TIME THE PLAN IS AMENDED OR
TERMINATED.


G.                                    THE ADMINISTRATOR MAY PRESCRIBE A FORM OF
AGREEMENT TO BE USED BY A PARTICIPANT AND THE COMPANY, TO THE EXTENT DEEMED
NECESSARY, TO DEFER COMPENSATION UNDER THE PLAN.


H.                                    THE PLAN AND ALL ACTIONS TAKEN HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.


I.                                         NOTWITHSTANDING THE ABOVE AND ANY
OTHER PROVISION HEREIN TO THE CONTRARY, TO THE EXTENT PERMITTED BY SECTION 409A
WITHOUT EXCISE TAX OR PENALTY, EFFECTIVE IMMEDIATELY UPON A CHANGE OF CONTROL,
THE ENTIRE VALUE OF EACH PARTICIPANT’S BOOK RESERVE ACCOUNTS UNDER THE PLAN
SHALL BE MAINTAINED IN A TRUST (THE “TRUST”) ESTABLISHED BY THE COMPANY FOR THIS
PURPOSE AND THE COMPANY SHALL TRANSFER TO THE TRUST AN AMOUNT SUFFICIENT TO FUND
THE ENTIRE VALUE OF EACH PARTICIPANT’S BOOK RESERVE ACCOUNTS.  THE TRUST IS
INTENDED TO BE CLASSIFIED FOR FEDERAL INCOME TAX PURPOSES AS A “GRANTOR TRUST”
WITHIN THE MEANING OF SUBPART E, PART I, SUBCHAPTER J, CHAPTER 1, SUBTITLE A OF
THE CODE.


J.                                      NOTWITHSTANDING ANYTHING IN THE PLAN,
THE RETIREMENT PLAN OR THE 401(K) PLAN TO THE CONTRARY, ANY AMOUNT OTHERWISE DUE
OR PAYABLE UNDER THE PLAN MAY BE FORFEITED, OR ITS PAYMENT SUSPENDED, AT THE
DISCRETION OF THE ADMINISTRATOR, TO APPLY TOWARD OR RECOVER ANY CLAIM THE
COMPANY MAY HAVE AGAINST THE PARTICIPANT, INCLUDING BUT NOT LIMITED TO, FOR THE
ENFORCEMENT OF THE COMPANY’S DETRIMENTAL CONDUCT PROVISIONS UNDER ITS LONG-TERM
INCENTIVE AWARD PLAN, TO RECOVER A DEBT TO THE COMPANY OR TO RECOVER A BENEFIT
OVERPAYMENT UNDER A COMPANY BENEFIT PLAN OR PROGRAM.

16


--------------------------------------------------------------------------------



K.                                    THE COMPANY SHALL BE ENTITLED TO DEDUCT
FROM ANY PAYMENT UNDER THE PLAN, REGARDLESS OF THE FORM OF SUCH PAYMENT, THE
AMOUNT OF ALL APPLICABLE INCOME AND EMPLOYMENT TAXES, IF ANY, REQUIRED BY LAW TO
BE WITHHELD WITH RESPECT TO SUCH PAYMENT OR MAY REQUIRE THE PARTICIPANT TO PAY
TO IT SUCH TAX PRIOR TO AND AS A CONDITION OF THE MAKING OF SUCH PAYMENT.


L.                                     NO PERSON CONNECTED WITH THE PLAN IN ANY
CAPACITY, INCLUDING, BUT NOT LIMITED TO, THE COMPANY AND ITS DIRECTORS,
OFFICERS, AGENTS AND EMPLOYEES, MAKES ANY REPRESENTATION, COMMITMENT, OR
GUARANTEE THAT ANY TAX TREATMENT, INCLUDING, BUT NOT LIMITED TO, FEDERAL, STATE
AND LOCAL INCOME, ESTATE AND GIFT TAX TREATMENT, WILL BE APPLICABLE TO ANY
AMOUNTS DEFERRED UNDER THE PLAN, OR PAID TO OR FOR THE BENEFIT OF A PARTICIPANT
OR BENEFICIARY UNDER THE PLAN, OR THAT SUCH TAX TREATMENT WILL APPLY TO OR BE
AVAILABLE TO A PARTICIPANT OR BENEFICIARY ON ACCOUNT OF PARTICIPATION IN THE
PLAN.


M.                                  NEITHER THE ESTABLISHMENT OF THE PLAN NOR
ANY MODIFICATION THEREOF, NOR THE CREATION OF ANY ACCOUNT UNDER THE PLAN, NOR
THE PAYMENT OF ANY BENEFITS UNDER THE PLAN SHALL BE CONSTRUED AS GIVING TO ANY
PARTICIPANT OR OTHER PERSON ANY LEGAL OR EQUITABLE RIGHT AGAINST THE COMPANY, OR
ANY OFFICER OR EMPLOYER THEREOF EXCEPT AS PROVIDED BY LAW OR BY ANY PLAN
PROVISION.  NO PERSON (INCLUDING THE COMPANY) IN ANY WAY GUARANTEES ANY
PARTICIPANT’S BOOK RESERVE ACCOUNT FROM LOSS OR DEPRECIATION, WHETHER CAUSED BY
POOR INVESTMENT PERFORMANCE OF A DEEMED INVESTMENT OR THE INABILITY TO REALIZE
UPON AN INVESTMENT DUE TO AN INSOLVENCY AFFECTING AN INVESTMENT VEHICLE OR ANY
OTHER REASON.  IN NO EVENT SHALL THE COMPANY OR ANY SUCCESSOR, EMPLOYEE,
OFFICER, DIRECTOR OR STOCKHOLDER OF THE COMPANY, BE LIABLE TO ANY PERSON ON
ACCOUNT OF ANY CLAIM ARISING BY REASON OF THE PROVISIONS OF THE PLAN OR OF ANY
INSTRUMENT OR INSTRUMENTS IMPLEMENTING ITS PROVISIONS (EXCEPT THAT THE COMPANY
SHALL MAKE BENEFIT PAYMENTS IN ACCORDANCE WITH THE TERMS OF THE PLAN), OR FOR
THE FAILURE OF ANY PARTICIPANT, BENEFICIARY OR OTHER PERSON TO BE ENTITLED TO
ANY PARTICULAR TAX CONSEQUENCES WITH RESPECT TO THE PLAN, OR ANY CREDIT OR
DISTRIBUTION HEREUNDER.


N.                                    IF ANY PROVISION OF THE PLAN IS HELD TO BE
ILLEGAL OR VOID, SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE REMAINING
PROVISIONS OF THE PLAN, BUT SHALL BE FULLY SEVERABLE, AND THE PLAN SHALL BE
CONSTRUED AND ENFORCED AS IF SAID ILLEGAL OR INVALID PROVISION HAD NEVER BEEN
INSERTED HEREIN.  FOR ALL PURPOSES OF THE PLAN, WHERE THE CONTEXT ADMITS, THE
SINGULAR SHALL INCLUDE THE PLURAL, AND THE PLURAL SHALL INCLUDE THE SINGULAR. 
HEADINGS OF ARTICLES AND SECTIONS HEREIN ARE INSERTED ONLY FOR CONVENIENCE OF
REFERENCE AND ARE NOT TO BE CONSIDERED IN THE CONSTRUCTION OF THE PLAN.


O.                                   THE PLAN IS INTENDED TO COMPLY WITH SECTION
409A, AND SHALL BE INTERPRETED, OPERATED AND ADMINISTERED CONSISTENT WITH THIS
INTENT.  TO THE EXTENT THE TERMS OF THE PLAN FAIL TO QUALIFY FOR EXEMPTION FROM
OR TO SATISFY THE REQUIREMENTS OF SECTION 409A, THE PLAN MAY BE OPERATED IN
COMPLIANCE WITH SECTION 409A PENDING AMENDMENT TO THE EXTENT AUTHORIZED BY THE
INTERNAL REVENUE SERVICE.  IN SUCH CIRCUMSTANCES, THE PLAN WILL BE ADMINISTERED
IN A MANNER WHICH ADHERES AS CLOSELY AS POSSIBLE TO ITS EXISTING TERMS WHILE
COMPLYING WITH SECTION 409A.

*  *  *  *  *

17


--------------------------------------------------------------------------------